      Case 2:20-cv-02022-TLN-KJN Document 3 Filed 10/21/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ALVERNAZ PARTNERS, LLC,                        No. 2:20-cv-02022-TLN-KJN
12                       Plaintiff,
13            v.                                     SUA SPONTE REMAND ORDER
14    CARLOS REESE PITTS, et al.,
15                       Defendants.
16

17          This matter is before the Court pursuant to Defendant Carlos Reese Pitts’ (“Defendant”)

18   Notice of Removal and Motion to Proceed in Forma Pauperis. (ECF Nos. 1–2.) For the reasons

19   set forth below, Defendant’s Motion to Proceed in Forma Pauperis is DENIED as moot, and the

20   Court hereby REMANDS the action to the Superior Court of California, County of San Joaquin,

21   due to lack of subject matter jurisdiction.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     1
      Case 2:20-cv-02022-TLN-KJN Document 3 Filed 10/21/20 Page 2 of 4


 1           I.      FACTUAL AND PROCEDURAL BACKGROUND

 2           On October 7, 2020, Defendant filed a pro se Notice of Removal removing what appears

 3   to be an unlawful detainer action from the San Joaquin County Superior Court. (ECF No. 1.)

 4   Defendant did not attach the state court complaint (“Complaint’) to his Notice of Removal.

 5           II.     STANDARD OF LAW

 6           28 U.S.C. § 1441 permits the removal to federal court of any civil action over which “the

 7   district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). “Removal is

 8   proper only if the court could have exercised jurisdiction over the action had it originally been

 9   filed in federal court.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

10           Courts “strictly construe the removal statute against removal jurisdiction,” and “the

11   defendant always has the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980

12   F.2d 564, 566 (9th Cir. 1992) (per curiam). Furthermore, “[i]f the district court at any time

13   determines that it lacks subject matter jurisdiction over the removed action, it must remedy the

14   improvident grant of removal by remanding the action to state court.” California ex rel. Lockyer

15   v. Dynegy, Inc., 375 F.3d 831, 838, as amended, 387 F.3d 966 (9th Cir. 2004), cert. denied 544

16   U.S. 974 (2005).

17           Federal question jurisdiction is set forth in 28 U.S.C. § 1331. See 28 U.S.C. § 1331. The

18   “presence or absence of federal question jurisdiction is governed by the ‘well-pleaded complaint

19   rule,’ which provides that federal jurisdiction exists only when a federal question is presented on

20   the face of the plaintiff’s properly pleaded complaint.” Caterpillar, 482 U.S. at 386. Federal
21   question jurisdiction therefore cannot be based on a defense, counterclaim, cross-claim, or third-

22   party claim raising a federal question. See Vaden v. Discover Bank, 556 U.S. 49 (2009); Hunter

23   v. Philip Morris USA, 582 F.3d 1039, 1042–43 (9th Cir. 2009).

24           Alternatively, 28 U.S.C. § 1332 governs diversity jurisdiction. See 28 U.S.C. § 1332.

25   Section 1332 states that “[t]he district courts shall have original jurisdiction of all civil actions

26   where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
27   costs, and is between — (1) citizens of different States.” Id. The burden of proving the amount

28   in controversy depends on the allegations in the plaintiff’s complaint. Lowdermilk v. U.S. Bank

                                                          2
      Case 2:20-cv-02022-TLN-KJN Document 3 Filed 10/21/20 Page 3 of 4


 1   Nat’l Ass’n, 479 F.3d 994, 998–1000 (9th Cir. 2007). When the complaint alleges damages less

 2   than the jurisdictional requirement, the party seeking removal must prove the amount in

 3   controversy with legal certainty. Id.; Rynearson v. Motricity, Inc., 601 F. Supp. 2d 1238, 1240

 4   (W.D. Wash. 2009).

 5           III.    ANALYSIS

 6           It appears Defendant removed this action on the basis of federal question jurisdiction.

 7   (ECF No. 1 at 3.) However, without the Complaint, the Court cannot determine whether the

 8   action arises under federal law. See Caterpillar, 482 U.S. at 386 (“[F]ederal jurisdiction exists

 9   only when a federal question is presented on the face of the plaintiff’s properly pleaded

10   complaint.”). Defendant refers to the state court action as an “unlawful detainer action.” (ECF

11   No. 1 at 2.) Generally, unlawful detainer actions are grounded solely in state law. To the extent

12   Defendant is arguing he was denied due process or equal protection in violation of the Fourteenth

13   Amendment, such an argument likely relates to an affirmative defense or potential counterclaim,

14   which cannot be considered in evaluating whether a federal question appears on the face of

15   Plaintiff’s Complaint. See Vaden, 556 U.S. at 60–62. In any event, Defendant bears the burden

16   of showing removal is proper. See Gaus, 980 F.2d at 566. By failing to attach the Complaint,

17   Defendant has not met his burden.

18           It is unclear whether Defendant also seeks removal on the basis of diversity jurisdiction.

19   Regardless, removal based on diversity jurisdiction is improper for the same reason already

20   discussed. Without the Complaint, the Court cannot determine whether the diversity of
21   citizenship or amount in controversy requirements of 28 U.S.C. § 1332 are satisfied. See

22   Lowdermilk, 479 F.3d at 998–1000.

23           As there are no apparent grounds for federal jurisdiction, it is appropriate to remand this

24   case, sua sponte, for lack of federal subject matter jurisdiction. See United Investors Life Ins. Co.

25   v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (“the district court ha[s] a duty to

26   establish subject matter jurisdiction over the removed action sua sponte, whether the parties
27   raised the issue or not.”).

28   ///

                                                        3
      Case 2:20-cv-02022-TLN-KJN Document 3 Filed 10/21/20 Page 4 of 4


 1          IV.    CONCLUSION

 2          For the reasons stated above, Defendant’s motion to proceed in forma pauperis (ECF No.

 3   2) is DENIED as moot, and the Court hereby REMANDS this action to the Superior Court of

 4   California, County of San Joaquin.

 5          IT IS SO ORDERED.

 6   DATED: October 20, 2020

 7

 8

 9

10                                                       Troy L. Nunley
                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    4
